DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 22 February 2019. The references have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habbaba et al. (Habbaba, US PGPub 2019/0311327).
	Referring to Claim 1, Habbaba teaches a beacon installed position recognizing section that recognizes an installed position of a beacon based on installed position information when a 
	Referring to Claim 4, Habbaba teaches a vehicle position information transmitting section that transmits information on a position of the vehicle that is estimated by the vehicle position estimating section to a terminal device of a delivery person who performs delivery to the vehicle; [0011-0013].
	Referring to Claim 5, Habbaba teaches wherein the beacon installed position recognizing section and the vehicle position estimating section are included in the vehicle, and  - 68 - the vehicle transmits information indicating the position of the vehicle that is estimated by the vehicle position estimating section to an external device; [0011-0013].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habbaba in view of Inaba et al. (Inaba, US PGPub 2016/0078757).
	Referring to Claim 2, Habbaba teaches the traveling state and the traveling range estimating section estimates the traveling range, but does not explicitly disclose nor limit wherein the traveling state includes a speed of the vehicle, and the traveling range estimating section estimates the traveling range based on the speed of the vehicle - 67 - detected by the vehicle traveling state recognizing section.
	While, Habbaba does not explicitly disclose the use of speed in the estimation step, it is well known if not inherent that speed is need to determine the estimated time of arrival. 
	However, Inaba teaches using speed to determine arrival estimations; [0154].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Habbaba with speed monitoring as taught by Inaba so as to monitor safe driving and potential traffic issues.
	Referring to Claim 3, Habbaba as modified by Inaba teaches wherein the traveling state includes an acceleration of the vehicle, and the traveling range estimating section estimates the traveling range based on an acceleration of the vehicle detected by the vehicle traveling state recognizing section; [0338] of Inaba.

	Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646